DETAILED ACTION
This action is in reply to the submission filed on 7/19/2022.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Applicant’s amendments to claims 1, 8 and 14 are acknowledged.
Claims 1-15 are currently pending and have been examined under the effective filing date of 8/26/2019.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/19/2022 has been entered.
	Response to Arguments
Applicant's arguments filed 7/19/2022 have been fully considered but they are not persuasive. The addition of limitations concerning the limiting of communications according to a scope of disclosure has been cited by Examiner as being taught in previously cited Allin. Additionally, these added limitations serve to further narrow the judicial exception and do not contain any additional elements that might indicate a practical application or significantly more of the abstract idea. (Allin Fig. 10 showing message function as communication channel) (Allin ¶0164; an owner that has several projects pending each with different GC's can access information about each individual GC.) (Allin ¶0182; The CPMS 10 can use comprehensive role-based security so that project participants only see information tailored to their specific needs in the project.) (Allin ¶0182; The CPMS 10 can use comprehensive role-based security so that project participants only see information tailored to their specific needs in the project.)
Regarding page 10 of Applicant’s remarks, the claimed technical improvement is not seen in the claims.  What is claimed is a computer device consisting of a processor, memory and software programmed to perform a series of steps.  This programming consists of a judicial exception as outlined in the 101 rejection. This claimed improved control of data in the realm of restricting data access, specifically managing access to information among differing parties through the claimed software limitations, is not a technological improvement.  This data restriction in the context of computerized databases in a known technique in the arts, as witnessed by the cited art in the 102 and 103 rejections. 
Regarding pages 11 through 12, Examiner submits Allen to teach the amended limitations as seen above and below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: the claims fall under statutory categories of processes and/or machines.
Step 2A Prong 1: the claims recite: acquiring first settlement information from project and second settlement information from accounting information, the second settlement information a part of operation of the project by a second organization; controlling access of the second organization to the accounting information based on a selection of scope of disclosure made by the user via the user interface, wherein the scope of disclosure indicates a channel for communication between the organizations forming the group, the first organization participates in all available channels, and each of the second organization and other organizations in the group participate in only one or two of the available channels; and compiling the settlement information based on the channel indicated by the scope of disclosure, such that only the first organization has access to all of the settlement information for the project for all of the organization; and outputting a result of the compilation.  Additionally, claim 14 recites registering settlement information with accounting information. These limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers certain methods of organizing human activity, specifically commercial or legal interactions (including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations).   
Step 2A Prong 2: While the benefits of computing technology applied to methods of organizing human activity are recognized, said judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of: a user interface configured to receive inputs from a user of the apparatus to control operation of apparatus, a processor configured to execute a program, a storage device configured to store the program (claims 1, 8 and 14);  individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.) These limitations are recited at a high level of generality (i.e. as a general purpose computer performing the claimed abstract ideas) such that it amounts to no more than mere instructions to apply the exception using a general purpose computer component. Therefore, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and the claim is directed to an abstract idea.
Step 2B: Said claims recite additional elements as listed above, which are not sufficient to amount to significantly more than the judicial exception because, as mentioned in Step 2A Prong 2, they use a general purpose computer device and/or computing technologies to perform an abstract idea in such a way that amounts to no more than mere instructions to apply the exception using a general purpose computer component.  Mere instructions to apply an exception using a general purpose computer cannot provide an inventive concept.  Therefore, the claim is not patent eligible. 
Additionally, claims 6, 13, 14 and 15 recite transmitting the second settlement information to the first accounting management apparatus.  These recitations are simply appending well‐understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception ‐ see MPEP 2106.05(d)(II) – receiving or transmitting data over a network.  
Claims 2-7, 9-13 and 15 serve to narrow the scope of the abstract idea of the independent claims and introduce neither a new abstract idea nor additional limitations that are significantly more/a practical application of an abstract idea.  Further, claims 5 and 12 recite: wherein the accounting information is a distributed ledger configured using a block chain. These limitations are recited at a high level of generality (i.e. as a general purpose computer performing the claimed abstract ideas) such that it amounts to no more than mere instructions to apply the exception using a general purpose computer component. Therefore, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea, and the claim is directed to an abstract idea.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8-10, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Allin et al. (Pub. No. US 2012/0197789 A1). 
Regarding Claims 1, 8 and 14, Allin discloses an accounting management apparatus configured to manage accounting of a first organization belonging to a set of organizations forming a group (Allin Abstract, managing a construction payment process, participants in a specific project are allowed to send notifications to only those participants within the project), comprising: 
a user interface configured to receive inputs from a user of the accounting management apparatus to control operation of the accounting management apparatus (Allin Para. [0009] a user may input the information used with the processor; Para. [0294] the system may include screens and interactions with users);
a processor configured to execute a program (Allin Para. [0009] the application server has a processor and memory for storing instructions); 
and a storage device configured to store the program (Allin Para. [0009] the application server has a processor and memory for storing instructions), 
the accounting management apparatus being accessible to accounting information including information about a project of the first organization and settlement information about the project (Allin Para. [0009] participant access provides information to application server; Para. [0227] Fig. 56, shows the entire project, the names of organizations who are participating, the budget, payment and balance information relating to each participant), and the processor being configured to execute: 
an acquisition process of acquiring the settlement information including first settlement information about the project and second settlement information from the accounting information, the second settlement information being about a part of operation of the project by a second organization belonging to the group and having performed part of the operation (Allin Para. [0158] the project as a whole may be assigned a budget, and the subcontractors who participate may individually be assigned a smaller portion of said budget, and the information may be sent through the system to the general contractor in order to pay their employees assigned to the project; Para. [0227] each participant may be from a different company, for specific tasks, such as electricians, plumbing, flooring, etc. and combined for the overall project); 
an access rights control process of controlling access of the second organization to the accounting information based on a selection of a scope of disclosure made by the user via the user interface, (Allin Para. [0155] the server includes a permission and authorization engine to provide access to modules; Para. [0171] authorized parties are given access to carry responsibilities when assigned; Para. [0180-0182] access may be managed for different tasks) wherein the scope of disclosure indicates a channel for communication between the organizations forming the group (Allin Fig. 10 showing message function as communication channel), the first organization participates in all available channels, (Allin ¶0164; an owner that has several projects pending each with different GC's can access information about each individual GC.) and each of the second organization and other organizations in the group participate in only one or two of the available channels (Allin ¶0182; The CPMS 10 can use comprehensive role-based security so that project participants only see information tailored to their specific needs in the project.)
a compilation process of compiling the settlement information acquired by the acquisition process based on the channel indicated by the scope of disclosure, (Allin Para. [0162] the participants in a project may send a draw request, and the GC may review and authorize the sending of the payment; Para. [0165] the draw information may include a template for the subcontractor to provide any necessary information to approve the draw, such as hours worked, cost of material, etc.; Para. [0167-0168] the line items may also be used to create invoices to be paid at a later date, the invoices uniformly collect and continually reference information to use through the construction payment management process) such that only the first organization has access to all of the settlement information for the project for all of the organizations; and (Allin ¶0182; The CPMS 10 can use comprehensive role-based security so that project participants only see information tailored to their specific needs in the project.)
and an output process of outputting a result of the compilation process (Allin Para. [0162] the participants in a project may send a draw request, and the GC may review and authorize the sending of the payment; Para. [0173] when the information from invoices are collected, then they may be approved through a variety of managers, and paid in full based on remaining balance).

Claim 14 is rejected on the same basis as claims 1 and 8 with the additional limitations: an accounting management system comprising a first accounting management apparatus that manages accounting of a first organization belonging to a set of organizations forming a group (Allin Abstract, managing a construction payment process, participants in a specific project are allowed to send notifications to only those participants within the project),
and a second accounting management apparatus that manages accounting of a second organization in the organization set (Allin Abstract, managing a construction payment process, participants in a specific project are allowed to send notifications to only those participants within the project; the system allows for each organization within the group different access, and those that belong to a specific organization may only control that organizations information), 
wherein the first accounting management apparatus being configured to execute: 
a first settlement process of making a first settlement about a project of the first organization (Allin Para. [0009] participant access provides information to application server; Para. [0227] Fig. 56, shows the entire project, the names of organizations who are participating, the budget, payment and balance information relating to each participant); 
and a first registration process of registering first settlement information resulting from the first settlement process with first accounting information accessible from the first accounting management apparatus (Allin Para. [0009] participant access provides information to application server; Para. [0227] Fig. 56, shows the entire project, the names of organizations who are participating, the budget, payment and balance information relating to each participant), 
wherein the second accounting management apparatus being configured to execute: 
a second settlement process of making a second settlement about a part of operation of the project (Allin Para. [0157-0158] costs associated with any part of the project may be payed using the accounting management, the privileges are given based on the project, and subcontractors or other “below the line” employees may be able to send information about the overall budget of the project);
a second registration process of registering second settlement information resulting from the second settlement process with second accounting information accessible from the second accounting management apparatus (Allin Para. [0157-0158] costs associated with any part of the project may be payed using the accounting management, the privileges are given based on the project, and subcontractors or other “below the line” employees may be able to send information about the overall budget of the project, when they are registered, information about payment/accessibility is also included); 
and a transmission process of transmitting the second settlement information to the first accounting management apparatus (Allin Para. [0162] the CPMS is able to acquire information, process the information, and send information to participating organizations within a project, based on their role within the project), and the first accounting management apparatus performs: 
a third registration process of registering the second settlement information with the first accounting information in response to receipt of the second settlement information transmitted by the transmission process (Allin Para. [0174] the CPMS may send payment to contractors, and upon receiving an acknowledgment that they have been received, a waiver may be released; Para. [0182] organization must be registers within the CPMS system to receive payment).

Regarding Claims 2 and 9, Allin discloses the accounting management apparatus according to claim 1, wherein, in the acquisition process, the processor acquires the second settlement information from the accounting information based on the scope of disclosure (Allin Para. [0162] the project may include various details, which can include details about each participant, including material costs, deadlines, draws, and other information relating to the budget).

Regarding Claims 3 and 10, Allin discloses the accounting management apparatus according to claim 1, wherein, in the compilation process, the processor compiles first amount data about a particular account title in the first settlement information and second amount data about the particular account title in the second settlement information (Allin Para. [0157-0159] all participants are given access to the system, and may enter information about the settlements, and the processor is able to access and complete payments).




Regarding Claim 15, Allin discloses the accounting management system according to claim 14, wherein the second accounting management apparatus configured to store settings information containing settings of one or more channels defining an accounting management apparatus of a different organization to become a partner in the communication of information (Allin Para. [0162] the general contractor can add subcontractors and material supplies to the specific project, and that project may be managed using the accounting management apparatus), and wherein, if a channel defining the first accounting management apparatus as the communication counterpart is designated, in the transmission process, the second accounting management apparatus transmits transaction data including the second settlement information to the first accounting management apparatus (Allin Para. [0162] the CPMS is able to acquire information, process the information, and send information to participating organizations within a project, based on their role within the project; Para. [0164] registration of participating organizations in CPMS, and information about the organization is included, to allows for the group to decide to allow them access to their project, this includes information about past performance, and this is how the GC will be able to receive settlement information about their work on a project; Para. [0182] organization must be registers within the CPMS system to receive payment).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Allin et al. (Pub. No. US 2012/0197789 A1) in view of Tall et al. (WO 2004/017240 A1).
Regarding Claims 4 and 11, Allin discloses the accounting management apparatus according to claim 3. Allin fails to explicitly disclose wherein the particular account title is an account title indicating a profit. Tall is in the field of accounting management (Tall Abstract, accounting data management system) and teaches wherein the particular account title is an account title indicating a profit (Tall Pg. 9, Description of the preferred embodiments Para. 4, the term transactions may include bookkeeping elements as they relate to a business, this includes profit and loss). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the account management of Allin with the ability to also denote profit as taught by Tall. The motivation for doing so would be to take into account the spending from all aspects of a project, and using that to determine overall profit for a business entity, while maintain detailed records of the project as a whole (Tall Pg. 3-4, Problems accompanying accounting audits Para. 1-2, when auditing, a lot of times the transaction details are not readily found to identify how/where the profit came from, but with the ability for the account management system to detail everyone work order, hours of work performed, labor and materials all held in one location, the profit is much more easily analyzed and the auditing process is much less labor intensive, saving time).

Claims 5-7, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Allin et al. Pub. No. US 2012/0197789 A1) in view of AL Padmanabhan (Pub. No. US 2019/0238316).
Regarding Claims 5 and 12, Allin discloses the accounting management apparatus  according to claim 1. Allin fails to explicitly disclose wherein the accounting information is a distributed ledger configured using a block chain. Padmanabhan is in the field of compiling information (Padmanabhan Para. [0003] the system implements intelligent consensus) and teaches wherein the accounting information is a distributed ledger configured using a block chain (Padmanabhan Para. [0039] a distributed ledger may be created on a blockchain). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the accounting management of Allin with the distributed ledger on a blockchain as taught by Padmanabhan. The motivation for doing so would be to provide a shared ledger amongst parties, with the added benefit of blockchain security. (Padmanabhan Para. [0003-0006] distributed ledgers allow for cloud based contribution to the information being stored, and that combined information requires trust in a single party of the information, but the addition of a blockchain adds necessary security).

Regarding Claims 6 and 13, modified Allin teaches the accounting management apparatus according to claim 5, wherein the storage device stores setting information containing settings of the channels defining an accounting management apparatus of a different organization to become a partner in the communication of information (Allin Para. [0162] the general contractor can add subcontractors and material supplies to the specific project, and that project may be managed using the accounting management apparatus), and wherein the processor being configured to execute: a transmission process of transmitting transaction data including the first settlement information to the accounting management apparatus of the different organization identified from a designated channel (Allin Para. [0162] the CPMS is able to acquire information, process the information, and send information to participating organizations within a project, based on their role within the project).

Regarding Claim 7, modified Allin teaches the accounting management apparatus according to claim 5, wherein the processor being configured to execute: in response to receipt of transaction data including the second settlement information from an accounting management apparatus of a different organization in the group, a registration process of registering the second settlement information with the accounting information (Allin Para. [0174] the CPMS may send payment to contractors, and upon receiving an acknowledgment that they have been received, a waiver may be released; Para. [0182] organization must be registers within the CPMS system to receive payment); and wherein, in the acquisition process, the processor acquires the first settlement information and the second settlement information registered by the registration process from the accounting information (Allin Para. [0164] registration of participating organizations in CPMS, and information about the organization is included, to allows for the group to decide to allow them access to their project, this includes information about past performance, and this is how the GC will be able to receive settlement information about their work on a project; Para. [0182] organization must be registers within the CPMS system to receive payment).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free.) If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or Canada) or 571-272-1000.

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	
	
	/ALLEN C CHEIN/          Primary Examiner, Art Unit 3687